DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(1) a device for measuring a physical or chemical characteristic variable, (2) a control and evaluation unit that is connected to the blood pump and to the device for measuring a physical or chemical characteristic variable, and (3) an apparatus for catching blood clots in claim 1. Items (1) and (2) are standard in the industry. The apparatus for catching blood clots is disclosed as known in the art in page 4 of the specification, even though applicant has an inventive design for this apparatus.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims lack antecedent basis due to their dependency from claim 1. 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 10-13 are rejected under 35 U.S.C. 102(a1) as anticipated by Guenther et al (US 2010/0274172) or, in the alternative, under 35 U.S.C. 103 as obvious over Guenther in view of Brueckner et al (US 2101/0270230).
	Claim 1 is anticipated by Guenther in that it taches an apparatus for extracorporeal blood treatment (dialysis) wherein there is a pump (figures), the first and second lines as recited, control means [0051], an air detector (device for measuring a physical characteristic; [0060]), other detectors such as pressure [0092] and a blood clot filter [0075] in one of the lines. Flow reversal [0063] is automatic – which anticipates claim 12. Display unit is implied in the controllers, and an alarm unit as in claim 13 is anticipated by [0061].
	Claims 10 and 11 recite functioning of the controller and the pressure sensors, which the Guenther system is capable of, or obvious to program in Guenther.
	Regarding claims 6 and 7, the structure of the clot filter is not taught by Guenther. Brueckner teaches such a blood filter – abstract, figures, and the short description. It would have been obvious to one of ordinary skill to look up the relevant literature to find the requisite structure for such clot filters since Guenther is silent.
Allowable Subject Matter
	Claims 14 – 21 are allowed. 
Claims 2-5 and 8-9, not rejected over prior arts are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims rejected over 112(b) for antecedents can be made allowable by correcting their dependency appropriately.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2, 14 and 20 recite a unique structure of the clot filter, which when flow is reversed, the corresponding disclosed structure permits the retained clot from breaking loose and flowing downstream. This is novel and patentable over the prior arts. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777